
  Lithuania 1992 (rev. 2019)
  
  

  

  


Preamble


THE LITHUANIAN NATION


– having created the State of Lithuania many centuries ago,


– having based its legal foundations on the Lithuanian Statutes and the Constitutions of the Republic of Lithuania,


– having for centuries staunchly defended its freedom and independence,


– having preserved its spirit, native language, writing, and customs,


– embodying the innate right of the human being and the Nation to live and create freely in the land of their fathers and forefathers—in the independent State of Lithuania,


– fostering national concord in the land of Lithuania,


– striving for an open, just, and harmonious civil society and State under the rule of law, by the will of the citizens of the reborn State of Lithuania, adopts and proclaims this



CHAPTER I. THE STATE OF LITHUANIA



Article 1


The State of Lithuania shall be an independent democratic republic.



Article 2


The State of Lithuania shall be created by the Nation. Sovereignty shall belong to the Nation.



Article 3


No one may restrict or limit the sovereignty of the Nation or make claims to the sovereign powers belonging to the entire Nation.


The Nation and each citizen shall have the right to resist anyone who encroaches on the independence, territorial integrity, and constitutional order of the State of Lithuania by force.



Article 4


The Nation shall execute its supreme sovereign power either directly or through its democratically elected representatives.



Article 5


In Lithuania, State power shall be executed by the Seimas, the President of the Republic and the Government, and the Judiciary.


The scope of power shall be limited by the Constitution.


State institutions shall serve the people.



Article 6


The Constitution shall be an integral and directly applicable act.


Everyone may defend his rights by invoking the Constitution.



Article 7


Any law or other act, which is contrary to the Constitution, shall be invalid.


Only laws which are published shall be valid.


Ignorance of the law shall not exempt one from liability.



Article 8


Seizure of State power or of its institution by force shall be considered anti-constitutional actions, which are unlawful and invalid.



Article 9


The most significant issues concerning the life of the State and the Nation shall be decided by referendum.


In the cases established by law, the Seimas shall announce a referendum.


A referendum shall also be announced if not less than 300,000 citizens with the electoral right so request.


The procedure for the announcement and execution of a referendum shall be established by law.



Article 10


The territory of the State of Lithuania shall be integral and shall not be divided into any State-like formations.


The State boundaries may be altered only by an international treaty of the Republic of Lithuania after it has been ratified by 4/5 [four-fifths] of all the Members of the Seimas.



Article 11


The administrative units of the territory of the State of Lithuania and their boundaries shall be established by law.



Article 12


Citizenship of the Republic of Lithuania shall be acquired by birth and other grounds established by law.


With the exception of individual cases provided for by law, no one may be a citizen of both the Republic of Lithuania and another state at the same time.


The procedure for the acquisition and loss of citizenship shall be established by law.



Article 13


The State of Lithuania shall protect its citizens abroad.


It shall be prohibited to extradite a citizen of the Republic of Lithuania to another state unless an international treaty of the Republic of Lithuania establishes otherwise.



Article 14


Lithuanian shall be the State language.



Article 15


The colours of the State flag shall be yellow, green, and red.


The Coat-of-Arms of the State shall be a white Vytis on a red field.


The State Coat-of-Arms, flag and their use shall be established by laws.



Article 16


The anthem of the State shall be “Tautiška giesme” by Vincas Kudirka.



Article 17


The capital of the State of Lithuania shall be the city of Vilnius, the long-standing historical capital of Lithuania.



CHAPTER II. THE HUMAN BEING AND THE STATE



Article 18


Human rights and freedoms shall be innate.



Article 19


The right to life of a human being shall be protected by law.



Article 20


The freedom of a human being shall be inviolable.


No one may be arbitrarily detained or held arrested. No one may be deprived of his freedom otherwise than on the grounds and according to the procedures which have been established by law.


A person detained in flagrante delicto must, within 48 hours, be brought before a court for the purpose of deciding, in the presence of the detainee, on the validity of the detention. If the court does not adopt a decision to arrest the person, the detainee shall be released immediately.



Article 21


The person of the human being shall be inviolable.


The dignity of the human being shall be protected by law.


It shall be prohibited to torture, injure a human being, degrade his dignity, subject him to cruel treatment as well as establish such punishments.


No human being may be subjected to scientific or medical experimentation without his knowledge and free consent.



Article 22


The private life of a human being shall be inviolable.


Personal correspondence, telephone conversations, telegraph messages, and other communications shall be inviolable.


Information concerning the private life of a person may be collected only upon a justified court decision and only according to the law.


The law and the court shall protect everyone from arbitrary or unlawful interference in his private and family life, from encroachment upon his honour and dignity.



Article 23


Property shall be inviolable.


The rights of ownership shall be protected by laws.


Property may be taken over only for the needs of society according to the procedure established by law and shall be justly compensated for.



Article 24


The home of a human being shall be inviolable.


Without the consent of the resident, entrance into his home shall not be permitted otherwise than by a court decision or the procedure established by law when this is necessary to guarantee public order, apprehend a criminal, save the life, health, or property of a human being.



Article 25


The human being shall have the right to have his own convictions and freely express them.


The human being must not be hindered from seeking, receiving and imparting information and ideas.


Freedom to express convictions, to receive and impart information may not be limited otherwise than by law, if this is necessary to protect the health, honour and dignity, private life, and morals of a human being, or to defend the constitutional order.


Freedom to express convictions and to impart information shall be incompatible with criminal actions—incitement of national, racial, religious, or social hatred, violence and discrimination, with slander and disinformation.


The citizen shall have the right to receive, according to the procedure established by law, any information concerning him that is held by State institutions.



Article 26


Freedom of thought, conscience and religion shall not be restricted.


Each human being shall have the right to freely choose any religion or belief and, either alone or with others, in private or in public, to profess his religion, to perform religious practices, to practice and teach his belief.


No one may compel another person or be compelled to choose or profess any religion or belief.


Freedom of a human being to profess and spread his religion or belief may not be limited otherwise than by law and only when this is necessary to guarantee the security of society, the public order, the health and morals of the people as well as other basic rights and freedoms of the person.


Parents and guardians shall, without restrictions, take care of the religious and moral education of their children and wards according to their own convictions.



Article 27


A human being’s convictions, practiced religion or belief may not serve as justification for a crime or for failure to execute laws.



Article 28


While implementing his rights and freedoms, the human being must observe the Constitution and the laws of the Republic of Lithuania and must not restrict the rights and freedoms of other people.



Article 29


All persons shall be equal before the law, the court, and other State institutions and officials.


The rights of the human being may not be restricted, nor may he be granted any privileges on the ground of gender, race, nationality, language, origin, social status, belief, convictions, or views.



Article 30


The person whose constitutional rights or freedoms are violated shall have the right to apply to court.


Compensation for material and moral damage inflicted upon a person shall be established by law.



Article 31


A person shall be presumed innocent until proved guilty according to the procedure established by law and declared guilty by an effective court judgement.


A person charged with the commission of a crime shall have the right to a public and fair hearing of his case by an independent and impartial court.


It shall be prohibited to compel one to give evidence against himself, his family members or close relatives.


Punishment may be imposed or applied only on the grounds established by law.


No one may be punished for the same crime a second time.


A person suspected of the commission of a crime and the accused shall be guaranteed, from the moment of their detention or first interrogation, the right to defence as well as the right to an advocate.



Article 32


A citizen may move and choose his place of residence in Lithuania freely and may leave Lithuania freely.


These rights may not be restricted otherwise than by law and if it is necessary for the protection of the security of the State, the health of the people as well as for administration of justice.


A citizen may not be prohibited from returning to Lithuania.


Everyone who is Lithuanian may settle in Lithuania.



Article 33


Citizens shall have the right to participate in the governance of their State both directly and through their democratically elected representatives as well as the right to enter on equal terms in the State service of the Republic of Lithuania.


Citizens shall be guaranteed the right to criticise the work of State institutions or their officials and to appeal against their decisions. Persecution for criticism shall be prohibited.


Citizens shall be guaranteed the right of petition; the procedure for implementing this right shall be established by law.



Article 34


Citizens who, on the day of election, have reached 18 years of age, shall have the electoral right.


The right to be elected shall be established by the Constitution of the Republic of Lithuania and by the election laws.


Citizens who are recognised incapable by [the] court shall not participate in elections.



Article 35


Citizens shall be guaranteed the right to freely form societies, political parties and associations, provided that the aims and activities thereof are not contrary to the Constitution and laws.


No one may be compelled to belong to any society, political party, or association.


The founding and activities of political parties and other political and public organization shall be regulated by law.



Article 36


Citizens may not be prohibited or hindered from assembling unarmed in peaceful meetings.


This right may not be limited otherwise than by law and only when it is necessary to protect the security of the State or society, public order, people’s health or morals, or the rights and freedoms of other persons.



Article 37


Citizens belonging to ethnic communities shall have the right to foster their language, culture, and customs.



CHAPTER III. SOCIETY AND THE STATE



Article 38


The family shall be the basis of society and the State.


Family, motherhood, fatherhood and childhood shall be under the protection and care of the State.


Marriage shall be concluded upon the free mutual consent of man and woman.


The State shall register marriages, births, and deaths. The State shall also recognise church registration of marriages.


In the family, the rights of spouses shall be equal.


The right and duty of parents is to bring up their children to be honest people and faithful citizens and to support them until they come of age.


The duty of children is to respect their parents, to take care of them in their old age, and to preserve their heritage.



Article 39


The State shall take care of families that raise and bring up children at home, and shall render them support according to the procedure established by law.


The law shall provide to working mothers a paid leave before and after childbirth as well as favourable working conditions and other concessions.


Under-age children shall be protected by law.



Article 40


State and municipal establishments of teaching and education shall be secular. At the request of parents, they shall provide religious instruction.


Non-state establishments of teaching and education may be founded according to the procedure established by law.


Schools of higher education shall be granted autonomy.


The State shall supervise the activities of establishments of teaching and education.



Article 41


Education shall be compulsory for persons under the age of 16.


Education at State and municipal schools of general education, vocational schools and schools of further education shall be free of charge.


Higher education shall be accessible to everyone according to his individual abilities. Citizens who are good at their studies shall be guaranteed education at State schools of higher education free of charge.



Article 42


Culture, science and research, and teaching shall be free.


The State shall support culture and science, and shall take care of the protection of Lithuanian historical, artistic and cultural monuments and other culturally valuable objects.


The law shall protect and defend the spiritual and material interests of an author which are related to scientific, technical, cultural, and artistic work.



Article 43


The State shall recognise the churches and religious organization[s] that are traditional in Lithuania, whereas other churches and religious organization shall be recognised provided that they have support in society and their teaching and practices are not in conflict with the law and public morals.


The churches and religious organization[s] recognised by the State shall have the rights of a legal person.


Churches and religious organization[s] shall be free to proclaim their teaching, perform their practices, and have houses of prayer, charity establishments, and schools for the training of the clergy.


Churches and religious organization[s] shall conduct their affairs freely according to their canons and statutes.


The status of churches and other religious organization[s] in the State shall be established by agreement or by law.


The teaching proclaimed by churches and religious organization[s], other religious activities and houses of prayer may not be used for purposes which are in conflict with the Constitution and laws.


There shall not be a State religion in Lithuania.



Article 44


Censorship of mass information shall be prohibited.


The State, political parties, political and public organization, and other institutions or persons may not monopolise the mass media.



Article 45


Ethnic communities of citizens shall independently manage the affairs of their ethnic culture, education, charity, and mutual assistance.


Ethnic communities shall be provided support by the State.



CHAPTER IV. NATIONAL ECONOMY AND LABOUR



Article 46


Lithuania’s economy shall be based on the right of private ownership, freedom of individual economic activity and initiative.


The State shall support economic efforts and initiative that are useful to society.


The State shall regulate economic activity so that it serves the general welfare of the Nation.


The law shall prohibit monopolisation of production and the market and shall protect freedom of fair competition.


The State shall defend the interests of the consumer.



Article 47


The underground, internal waters, forests, parks, roads, historical, archaeological and cultural objects of State importance shall belong by the right of exclusive ownership to the Republic of Lithuania.


The Republic of Lithuania shall have exclusive rights to the airspace over its territory, its continental shelf and the economic zone in the Baltic Sea.


In the Republic of Lithuania foreign entities may acquire ownership of land, internal waters and forests according to a constitutional law.


Plots of land may belong to a foreign state by right of ownership for the establishment of its diplomatic missions and consular posts according to the procedure and conditions established by law.



Article 48


Each human being may freely choose a job or business, and shall have the right to have proper, safe and healthy conditions at work, to receive fair pay for work and social security in the event of unemployment.


The work of foreigners in the Republic of Lithuania shall be regulated by law.


Forced labour shall be prohibited.


Military service or alternative service performed in place of military service as well as citizens’ work in time of war, natural disaster, epidemics, or other extreme cases shall not be considered forced labour.


Work performed by persons convicted by [the] court, the work being regulated by law, shall not be considered forced labour, either.



Article 49


Each working human being shall have the right to rest and leisure as well as to an annual paid leave.


The length of working time shall be established by law.



Article 50


Trade unions shall be freely established and shall function independently. They shall defend the professional, economic and social rights and interests of employees.


All trade unions shall have equal rights.



Article 51


While defending their economic and social interests, employees shall have the right to strike.


The limitations of this right and the conditions and procedure for its implementation shall be established by law.



Article 52


The State shall guarantee to citizens the right to receive old age and disability pensions as well as social assistance in the event of unemployment, sickness, widowhood, loss of the breadwinner, and in other cases provided for by laws.



Article 53


The State shall take care of people’s health and shall guarantee medical aid and services for the human being in the event of sickness. The procedure for providing medical aid to citizens free of charge at State medical establishments shall be established by law.


The State shall promote physical culture of society and shall support sport.


The State and each person must protect the environment from harmful influences.



Article 54


The State shall take care of the protection of the natural environment, wildlife and plants, individual objects of nature and areas of particular value and shall supervise a sustainable use of natural resources, their restoration and increase.


The destruction of land and the underground, the pollution of water and air, radioactive impact on the environment as well as depletion of wildlife and plants shall be prohibited by law.



CHAPTER V. THE SEIMAS



Article 55


The Seimas [(Parliament)] shall consist of representatives of the Nation—141 Members of the Seimas who shall be elected for a four-year term on the basis of universal, equal, and direct suffrage by secret ballot.


The Seimas shall be deemed elected when not less than 3/5 [three-fifths] of the Members of the Seimas have been elected.


The procedure for election of Members of the Seimas shall be established by law.



Article 56


Any citizen of the Republic of Lithuania who is not bound by an oath or pledge to a foreign state, and who, on the election day, is not younger than 25 years of age and permanently resides in Lithuania, may be elected a Member of the Seimas.


Persons who have not fulfilled punishment imposed by a court judgement as well as persons recognised incapable by court may not be elected Members of the Seimas.



Article 57


Regular elections to the Seimas shall be held on the year of the expiration of the powers of the Members of Seimas on the second Sunday of October.


Regular elections to the Seimas following pre-term elections to the Seimas shall be held at the time specified in the First Paragraph of this Article.



Article 58


Pre-term elections to the Seimas may be held on the decision of the Seimas adopted by not less than a 3/5 [three-fifths] majority vote of the Members of the Seimas.


Pre-term elections to the Seimas may also be announced by the President of the Republic:







1.
if the Seimas fails to adopt a decision on the new programme of the Government within 30 days of its presentation, or if the Seimas two times in succession gives no assent to the programme of the Government within 60 days of its first presentation;






2.
on the proposal of the Government, if the Seimas expresses direct no-confidence in the Government.




The President of the Republic may not announce pre-term elections to the Seimas if the term of office of the President of the Republic expires in less than 6 months, also if 6 months have not passed since the pre-term elections to the Seimas.


The day of elections to the new Seimas shall be specified in the resolution of the Seimas or in the act of the President of the Republic on the pre-term elections to the Seimas. The elections to the new Seimas must be held within 3 months of the adoption of the decision on the pre-term elections.



Article 59


The term of powers of Members of the Seimas shall begin to be counted from the day on which the newly-elected Seimas convenes for the first sitting. The term of powers of the previously elected Members of the Seimas shall expire at the beginning of this sitting.


The elected Member of the Seimas shall acquire all the rights of a representative of the Nation only after taking at the Seimas an oath to be faithful to the Republic of Lithuania.


The Member of the Seimas who either does not take the oath according to the procedure established by law, or who takes a conditional oath, shall lose the mandate of a Member of the Seimas. The Seimas shall adopt a corresponding resolution thereon. When in office, Members of the Seimas shall follow the Constitution of the Republic of Lithuania, the interests of the State as well as their own consciences, and may not be restricted by any mandates.



Article 60


The duties of a Member of the Seimas, with the exception of his duties at the Seimas, shall be incompatible with any other duties at State institutions and organization as well as with work in business, commercial and other private establishments or enterprises. During his term of office, a Member of the Seimas shall be exempt from the duty to perform the national defence service.


A Member of the Seimas may be appointed only either as the Prime Minister or a Minister.


The work of a Member of the Seimas as well as all the expenses relating to his parliamentary activities shall be remunerated from the State Budget. A Member of the Seimas may not receive any other remuneration, with the exception of remuneration for creative activities.


The duties, rights and guarantees of the activities of a Member of the Seimas shall be established by law.



Article 61


A Member of the Seimas shall have the right to submit an inquiry to the Prime Minister, the Ministers, and the heads of other State institutions formed or elected by the Seimas. The said persons must respond orally or in writing during the session of the Seimas according to the procedure established by the Seimas.


At a session of the Seimas, a group of not less than 1/5 [one-fifth] of the Members of the Seimas may direct an interpellation to the Prime Minister or a Minister.


Upon considering the response of the Prime Minister or a Minister to the interpellation, the Seimas may decide that the response is not satisfactory, and, by majority vote of half of all the Members of the Seimas, express no-confidence in the Prime Minister or the Minister.


The voting procedure shall be established by law.



Article 62


The person of a Member of the Seimas shall be inviolable.


A Member of the Seimas may not be held criminally liable, arrested, nor may his freedom be otherwise restricted without the consent of the Seimas.


A Member of the Seimas may not be persecuted for his voting or his speeches at the Seimas. However, he may be held liable according to the general procedure for personal insult or slander.



Article 63


The powers of a Member of the Seimas shall cease:







1.
upon the expiration of the term of powers, or when the Seimas, elected in pre-term elections, convenes for the first sitting;






2.
upon his death;






3.
upon his resignation;






4.
when he is recognised incapable by court;






5.
when the Seimas revokes his mandate according to the procedure for impeachment proceedings;






6.
when the election is recognised invalid, or if the law on election is grossly violated;






7.
if he takes up or does not give up employment which is incompatible with the duties of a Member of the Seimas;






8.
if he loses citizenship of the Republic of Lithuania.





Article 64


Every year, the Seimas shall convene for two regular sessions—spring and autumn. The spring session shall commence on the 10th of March and shall end on 30th of June. The autumn session shall commence on the 10th of September and shall end on 23rd of December. The Seimas may decide to prolong a session.


Extraordinary sessions shall be convened by the Speaker of the Seimas on the proposal of not less than [1/3] one-third of all the Members of the Seimas, and, in cases provided for in the Constitution, by the President of the Republic.



Article 65


The President of the Republic shall convene the first sitting of the newly-elected Seimas which must be held within 15 days of the Seimas election. If the President of the Republic fails to convene the Seimas, the Members of the Seimas shall assemble by themselves on the day following the expiration of the 15-day period.



Article 66


The sittings of the Seimas shall be presided over by the Speaker of the Seimas or his Deputy.


The first sitting of the Seimas after the elections shall be opened by the eldest Member of the Seimas.



Article 67


The Seimas:







1.
shall consider and adopt amendments to the Constitution;






2.
shall pass laws;






3.
shall adopt resolutions on referendums;






4.
shall call elections for the President of the Republic of Lithuania;






5.
shall establish State institutions provided for by law and appoint and dismiss their heads;






6.
shall or shall not give assent to the candidature of the Prime Minister submitted by the President of the Republic;






7.
shall consider the programme of the Government presented by the Prime Minister and  decide whether to give assent to it;






8.
shall, on the proposal of the Government, establish and abolish ministries of the Republic of Lithuania;






9.
shall supervise the activities of the Government, and may express no-confidence in the Prime Minister or a Minister;






10.
shall appoint justices and Presidents of the Constitutional Court and the Supreme Court;






11.
shall appoint and dismiss the State Controller and the Chairman of the Board of the Bank of Lithuania;






12.
shall call elections of municipal councils;






13.
shall form the Central Electoral Commission and alter its composition;






14.
shall approve the State Budget and supervise its execution;






15.
shall establish State taxes and other compulsory payments;






16.
shall ratify and denounce international treaties of the Republic of Lithuania and consider other issues of foreign policy;






17.
shall establish administrative division of the Republic;






18.
shall establish State awards of the Republic of Lithuania;






19.
shall issue acts of amnesty;






20.
shall impose direct rule, martial law, and a state of emergency, declare mobilisation, and adopt a decision to use the armed forces.





Article 68


The right of legislative initiative at the Seimas shall belong to the Members of the Seimas, the President of the Republic, and the Government.


Citizens of the Republic of Lithuania shall also have the right of legislative initiative. 50,000 citizens of the Republic of Lithuania who have the electoral right may submit a draft law to the Seimas and the Seimas must consider it.



Article 69


Laws shall be adopted at the Seimas according to the procedure established by law.


Laws shall be deemed adopted if the majority of the Members of the Seimas participating in the sitting have voted in favor thereof.


Constitutional laws of the Republic of Lithuania shall be adopted if more than half of all the Members of the Seimas vote in favor thereof and they shall be altered by a not less than a 3/5 [three-fifths] majority vote of all the Members of the Seimas. The Seimas shall establish the list of constitutional laws by a 3/5 [three-fifths] majority vote of the Members of the Seimas.


Provisions of laws of the Republic of Lithuania may also be adopted by referendum.



Article 70


The laws adopted by the Seimas shall come into force after they are signed and officially promulgated by the President of the Republic, unless the laws themselves establish a later date for their coming into force.


Other acts adopted by the Seimas and the Statute of the Seimas shall be signed by the Speaker of the Seimas. The said acts shall come into force on the day following their publication, unless the acts themselves establish another procedure of coming into force.



Article 71


Within ten days of receiving a law adopted by the Seimas, the President of the Republic shall either sign and officially promulgate the law, or shall refer it back to the Seimas together with relevant reasons for reconsideration.


If the law adopted by the Seimas is not referred back and is not signed by the President of the Republic within the specified period, the law shall come into force after it is signed and officially promulgated by the Speaker of the Seimas.


A law or other act adopted by referendum must, within 5 days, be signed and officially promulgated by the President of the Republic.


If the President of the Republic does not sign and promulgate such a law within the specified period, the law shall come into force after it is signed and officially promulgated by the Speaker of the Seimas.



Article 72


The Seimas may consider anew and adopt the law which has been referred back by the President of the Republic.


The law reconsidered by the Seimas shall be deemed adopted provided the amendments and supplements submitted by the President of the Republic were adopted or if more than 1/2 [one-half] of all the Members of the Seimas voted for the law, and if it was a constitutional law—if not less than 3/5 of all the Members of the Seimas voted for it.


The President of the Republic must within three days sign and forthwith officially promulgate such laws.



Article 73


Complaints of citizens about the abuse of authority and bureaucratic intransigence by State and municipal officials (with the exception of judges) shall be examined by the Seimas controllers. They shall have the right to submit a proposal before a court for dismissing the guilty officials from office.


The powers of the Seimas controllers shall be established by law.


The Seimas shall also establish, as necessary, other institutions of control. Their system and powers shall be established by law.



Article 74


The President of the Republic, the President and justices of the Constitutional Court, the President and justices of the Supreme Court, the President and judges of the Court of Appeal as well as the Members of the Seimas who have grossly violated the Constitution or breached their oath, or if it transpires that a crime has been committed, may by a 3/5 [three-fifths] majority vote of all the Members of the Seimas be removed from office or their mandate of a Member of the Seimas may be revoked. This shall be performed according to the procedure for impeachment proceedings which shall be established by the Statute of the Seimas.



Article 75


Officials appointed or elected by the Seimas, with the exception of persons specified in Article 74 of the Constitution, shall be dismissed from office when the Seimas expresses no-confidence in them by majority vote of all the Members of the Seimas.



Article 76


The structure and procedure of activities of the Seimas shall be established by the Statute of the Seimas. The Statute of the Seimas shall have the power of law.



CHAPTER VI. THE PRESIDENT OF THE REPUBLIC



Article 77


The President of the Republic shall be Head of State.


He shall represent the State of Lithuania and shall perform everything with which he is charged by the Constitution and laws.



Article 78


A Lithuanian citizen by origin, who has lived in Lithuania for not less than the last three years, if he has reached the age of not less than 40 prior to the election day, and if he may be elected a Member of the Seimas, may be elected President of the Republic.


The President of the Republic shall be elected by the citizens of the Republic of Lithuania for a five-year term by universal, equal, and direct suffrage by secret ballot.


The same person may not be elected President of the Republic for more than two consecutive terms.



Article 79


Any citizen of the Republic of Lithuania who meets the conditions set forth in the First Paragraph of Article 78 and has collected the signatures of not less than 20,000 voters shall be registered as a presidential candidate.


The number of candidates for the post of the President of the Republic shall not be limited.



Article 80


Regular elections of the President of the Republic shall be held on the last Sunday two months before the expiration of the term of office of the President of the Republic.



Article 81


The candidate for the post of the President of the Republic who, during the first voting in which not less than half of all the voters participate, receives the votes of more than half of all the voters who participated in the election, shall be deemed elected. If less than half of all the voters participate in the election, the candidate who receives the greatest number of votes, but not less than 1/3 [one-third] of the votes of all the voters, shall be deemed elected.


If, during the first voting round, no single candidate gets the requisite number of votes, a repeat voting shall be held after two weeks pitting the two candidates who received the greatest number of votes against each other. The candidate who receives more votes thereafter shall be deemed elected.


If no more than two candidates take part in the first round, and neither of them receives the requisite number of votes, a repeat election shall be held.



Article 82


The elected President of the Republic shall take office on the day following the expiration of the term of office of the President of the Republic, after he, in Vilnius, in the presence of the representatives of the Nation, the Members of the Seimas, takes an oath to the Nation to be faithful to the Republic of Lithuania and the Constitution, to conscientiously fulfil the duties of his office, and to be equally just to all.


The re-elected President of the Republic shall also take the oath.


The act of oath of the President of the Republic shall be signed by him and by the President of the Constitutional Court, or, in the absence of the latter, by a justice of the Constitutional Court.



Article 83


The President of the Republic may not be a Member of the Seimas, may not hold any other office, and may not receive any remuneration other than the remuneration established for the President of the Republic as well as remuneration for creative activities.


A person elected President of the Republic must suspend his activities in political parties and political organization until the beginning of a new campaign of the election of the President of the Republic.



Article 84


The President of the Republic:







1.
shall decide the basic issues of foreign policy and, together with the Government, conduct foreign policy;






2.
shall sign international treaties of the Republic of Lithuania and submit them to the Seimas for ratification;






3.
shall appoint and recall, upon the submission of the Government, diplomatic representatives of the Republic of Lithuania to foreign states and international organization; receive letters of credence and recall of diplomatic representatives of foreign states; confer the highest diplomatic ranks and special titles;






4.
shall appoint, upon the assent of the Seimas, the Prime Minister, charge him to form the Government, and approve its composition;






5.
shall dismiss, upon the assent of the Seimas, the Prime Minister;






6.
shall accept the powers returned by the Government upon the election of a new Seimas, and charge it to exercise its duties until a new Government is formed;






7.
shall accept the resignation of the Government and, as necessary, charge it to continue exercising its duties or charge one of the Ministers to exercise the duties of the Prime Minister until a new Government is formed; shall accept resignations of Ministers and may charge them to exercise their duties until a new Minister is appointed;






8.
shall, upon the resignation of the Government or after it returns its powers, within 15 days submit to the Seimas the candidature of a new Prime Minister for consideration;






9.
shall appoint and dismiss Ministers upon the submission by the Prime Minister;






10.
shall appoint and dismiss, according to the established procedure, State officials provided for by laws;






11.
shall submit candidatures of the Supreme Court justices to the Seimas and, upon the appointment of all the Supreme Court justices, submit from among them to the Seimas the President of the Supreme Court; appoint judges of the Court of Appeal, and from among them, provided the Seimas gives assent to their candidatures, the President of the Court of Appeal; appoint judges and presidents of regional and local courts, and change their places of work; in cases provided for by law, shall submit that the Seimas dismiss judges; shall, upon the assent of the Seimas, appoint and dismiss the Prosecutor-General of the Republic of Lithuania;






12.
shall submit to the Seimas the candidatures for three justices of the Constitutional Court, and, upon the appointment of all the justices of the Constitutional Court, submit from among them to the Seimas a candidature for the President of the Constitutional Court;






13.
shall submit to the Seimas the candidatures for the State Controller and the Chairman of the Board of the Bank of Lithuania; may submit that the Seimas express no-confidence in them;






14.
shall appoint and dismiss, upon the assent of the Seimas, the Commander of the Armed Forces and the Head of the Security Service;






15.
shall confer the highest military ranks;






16.
shall adopt, in the event of an armed attack which threatens State sovereignty or territorial integrity, decisions concerning defence against such armed aggression, the imposition of martial law as well as mobilisation, and submit these decisions to the next sitting of the Seimas for approval;






17.
shall declare a state of emergency according to the procedure and in cases established by law, and present this decision to the next sitting of the Seimas for approval;






18.
shall make annual reports at the Seimas on the situation in Lithuania and the domestic and foreign policies of the Republic of Lithuania;






19.
shall convene, in cases provided for in the Constitution, an extraordinary session of the Seimas;






20.
shall announce regular elections to the Seimas and, in cases provided for in the Second Paragraph of Article 58 of the Constitution, announce pre-term elections to the Seimas;






21.
shall grant citizenship of the Republic of Lithuania according to the procedure established by law;






22.
shall confer State awards;






23.
shall grant pardons to convicted persons;






24.
shall sign and promulgate laws adopted by the Seimas or refer them back to the Seimas according to the procedure established in Article 71 of the Constitution.





Article 85


The President of the Republic, implementing the powers vested in him, shall issue acts-decrees. To be valid, the decrees of the President of the Republic, specified in Items 3, 15, 17, and 21 of Article 84 of the Constitution, must be signed by the Prime Minister or an appropriate Minister. Responsibility for such a decree shall lie with the Prime Minister or the Minister who signed it.



Article 86


The person of the President of the Republic shall be inviolable: while in office, he may neither be arrested nor held criminally or administratively liable.


The President of the Republic may be removed from office ahead of time only for gross violation of the Constitution or breach of oath, also when it transpires that a crime has been committed. The issue of removal of the President of the Republic from office shall be decided by the Seimas according to the procedure for impeachment proceedings.



Article 87


When, in cases provided for in the Second Paragraph of Article 58 of the Constitution, the President of the Republic announces pre-term elections to the Seimas, the newly-elected Seimas may, by a 3/5 [three-fifths] majority vote of all the Members of the Seimas and within 30 days of the day of the first sitting, announce a pre-term election of the President of the Republic.


The President of the Republic wishing to participate in the election shall be immediately registered as a candidate.


The President of the Republic re-elected in such an election shall be deemed elected for the second term of office, provided that more than three years of his first term of office had expired prior to the election. If less than three years of the first term of office had expired, the President of the Republic shall only be elected for the remainder of the first term of office, which shall not be considered the second term of office.


If a pre-term election of the President of the Republic is announced during his second term of office, the current President of the Republic may only be elected for the remainder of the second term of office.



Article 88


The powers of the President of the Republic shall cease:







1.
upon the expiration of the period for which he was elected;






2.
after a pre-term election of the President of the Republic takes place;






3.
upon resignation from office;






4.
upon the death of the President of the Republic;






5.
when the Seimas removes him from office according to the procedure for impeachment proceedings;






6.
when the Seimas, taking into consideration the conclusion of the Constitutional Court, by a 3/5 [three-fifths] majority vote of all the Members of the Seimas, adopts a resolution stating that the state of health of the President of the Republic does not allow him to hold office.





Article 89


In the event that the President of the Republic dies, resigns or is removed from office according to the procedure for impeachment proceedings, or when the Seimas decides that the state of health of President of the Republic does not allow him to hold office, his office shall temporarily be held by the Speaker of the Seimas. In such a case, the Speaker of the Seimas shall lose his powers at the Seimas, and his office shall temporarily be held, upon the commissioning by the Seimas, by his Deputy. In the enumerated cases, the Seimas must, within 10 days, call an election of the President of the Republic which must be held within two months. If the Seimas cannot convene and announce the election of the President of the Republic, the election shall be announced by the Government.


The Speaker of the Seimas shall substitute for the President of the Republic when the latter is temporarily abroad or has fallen ill and for this reason is temporarily unable to hold office.


While temporarily substituting for the President of the Republic, the Speaker of the Seimas may neither announce pre-term elections of the Seimas nor dismiss or appoint Ministers without the consent of the Seimas. During the said period, the Seimas may not consider the issue of no-confidence in the Speaker of the Seimas.


The powers of the President of the Republic may not be executed in any other cases, or by any other persons or institutions.



Article 90


The President of the Republic shall have a residence. The financing of the President of the Republic and of his residence shall be established by law.



CHAPTER VII. THE GOVERNMENT OF THE REPUBLIC OF LITHUANIA



Article 91


The Government of the Republic of Lithuania shall consist of the Prime Minister and Ministers.



Article 92


The Prime Minister shall, with the assent of the Seimas, be appointed and dismissed by the President of the Republic.


The Ministers shall be appointed and dismissed by the President of the Republic upon the submission of the Prime Minister.


The Prime Minister, within 15 days of his appointment, shall present to the Seimas the Government which he has formed and which has been approved by the President of the Republic, and shall present its programme to the Seimas for consideration.


The Government shall return its powers to the President of the Republic after the Seimas elections or upon election of the President of the Republic.


A new Government shall receive the powers to act after the Seimas gives assent to its programme by majority vote of the Members of the Seimas participating in the sitting.



Article 93


When taking office, the Prime Minister and the Ministers shall, at the Seimas, take an oath to be faithful to the Republic of Lithuania, to observe the Constitution and laws. The text of the oath shall be established by the Law on the Government.



Article 94


The Government of the Republic of Lithuania:







1.
shall administer the affairs of the country, protect the inviolability of the territory of the Republic of Lithuania, guarantee State security and public order;






2.
shall execute laws and resolutions of the Seimas on the implementation of the laws as well as the decrees of the President of the Republic;






3.
shall co-ordinate the activities of the ministries and other establishments of the Government;






4.
shall prepare a draft State Budget and submit it to the Seimas; execute the State Budget and submit to the Seimas a report on the execution of the budget;






5.
shall prepare draft laws and present them to the Seimas for consideration;






6.
shall establish diplomatic ties and maintain relations with foreign states and international organization;






7.
shall discharge other duties prescribed to the Government by the Constitution and other laws.





Article 95


The Government of the Republic of Lithuania shall resolve the affairs of State governance at its sittings by adopting resolutions by majority vote of all the members of the Government. The State Controller may also participate in the sittings of the Government.


The Government resolutions shall be signed by the Prime Minister and the Minister of a corresponding branch.



Article 96


The Government of the Republic of Lithuania shall be jointly and severally responsible to the Seimas for the general activities of the Government.


The Ministers, in directing the branches of administration entrusted to them, shall be responsible to the Seimas, the President of the Republic, and directly subordinate to the Prime Minister.



Article 97


The Prime Minister shall represent the Government of the Republic of Lithuania and shall head its activities.


When the Prime Minister is not available, or when he is unable to hold office, the President of the Republic, upon the submission of the Prime Minister, shall charge one of the Ministers to substitute for the Prime Minister during a period not exceeding 60 days; when there is no such submission, the President of the Republic shall charge one of the Ministers to substitute for the Prime Minister.



Article 98


A Minister shall head his respective ministry, shall resolve issues belonging to the competence of the ministry, and shall also discharge other functions provided for by laws.


Only another member of the Government appointed by the Prime Minister may temporarily substitute for a Minister.



Article 99


The Prime Minister and Ministers may not hold any other elected or appointed office, may not work in any business, commercial or other private establishments or enterprises, nor may they receive any remuneration other than that established for their respective Government offices and payment for creative activities.



Article 100


The Prime Minister and Ministers may not be held criminally liable, arrested or have their freedom restricted otherwise without the prior consent of the Seimas, while between the sessions of the Seimas—without the prior consent of the President of the Republic.



Article 101


Upon the request of the Seimas, the Government or individual Ministers must give an account of their activities to the Seimas.


When more than half of the Ministers are changed, the Government must once again receive its powers from the Seimas. Otherwise, the Government must resign.


The Government must also resign in the following cases:







1.
when the Seimas two times in succession does not give assent to the programme of the newly-formed Government;






2.
when the Seimas, by majority vote of all the Members of the Seimas, by secret ballot expresses no-confidence in the Government or in the Prime Minister;






3.
when the Prime Minister resigns or dies;






4.
after elections to the Seimas, when a new Government is formed.




A Minister must resign when more than half of all the Members of the Seimas, by secret ballot, express no-confidence in him.


The President of the Republic shall accept the resignation of the Government or a Minister.



CHAPTER VIII. THE CONSTITUTIONAL COURT



Article 102


The Constitutional Court shall decide whether the laws and other acts of the Seimas are not in conflict with the Constitution and whether the acts of the President of the Republic and the Government are not in conflict with the Constitution or laws.


The status of the Constitutional Court and the procedure for the execution of its powers shall be established by the Law on the Constitutional Court of the Republic of Lithuania.



Article 103


The Constitutional Court shall consist of 9 justices, each appointed for a single nine-year term of office. Every three years, one-third of the Constitutional Court shall be reconstituted. The Seimas shall appoint candidates for justices of the Constitutional Court from the candidates, three each submitted by the President of the Republic, the President of the Seimas, and the President of the Supreme Court, and appoint them as justices.


The Seimas shall appoint the President of the Constitutional Court from among its justices upon the submission by the President of the Republic.


Citizens of the Republic of Lithuania who have an impeccable reputation, who have higher education in law, and who have not less than a 10-year work record in the field of law or in a branch of science and education as a lawyer, may be appointed as justices of the Constitutional Court.



Article 104


While in office, justices of the Constitutional Court shall be independent of any other State institution, person or organization, and shall follow only the Constitution of the Republic of Lithuania.


Before entering office, justices of the Constitutional Court shall take an oath at the Seimas to be faithful to the Republic of Lithuania and the Constitution.


The limitations on work and political activities which are established for court judges shall apply also to justices of the Constitutional Court.


Justices of the Constitutional Court shall have the same rights concerning the inviolability of their person as shall Members of the Seimas.



Article 105


The Constitutional Court shall consider and adopt a decision whether the laws of the Republic of Lithuania and other acts adopted by the Seimas are not in conflict with the Constitution of the Republic of Lithuania.


The Constitutional Court shall also consider if the following are not in conflict with the Constitution and laws:







1.
acts of the President of the Republic;






2.
acts of the Government of the Republic.




The Constitutional Court shall present conclusions:







1.
whether there were violations of election laws during elections of the President of the Republic or elections of members of the Seimas;






2.
whether the state of health of the President of the Republic allows him to continue to hold office;






3.
whether international treaties of the Republic of Lithuania are not in conflict with the Constitution;






4.
whether concrete actions of Members of the Seimas and State officials against whom an impeachment case has been instituted are in conflict with the Constitution.





Article 106


The Government, not less than 1/5 [one-fifth] of all the Members of the Seimas, and the courts, shall have the right to apply to the Constitutional Court concerning the acts specified in the First Paragraph of Article 105.


Not less than 1/5 [one-fifth] of all the Members of the Seimas and the courts shall have the right to apply to the Constitutional Court concerning the conformity of acts of the President of the Republic with the Constitution and the laws.


Not less than 1/5 [one-fifth] of all the Members of the Seimas, the courts, as well as the President of the Republic, shall have the right to apply to the Constitutional Court concerning the conformity of acts of the Government with the Constitution and the laws.


Every person shall have the right to apply to the Constitutional Court concerning the acts specified in the first and second paragraphs of Article 105 if a decision adopted on the basis of these acts has violated the constitutional rights or freedoms of the person and the person has exhausted all legal remedies. The procedure for implementing this right shall be established by the Law on the Constitutional Court.


The presentation by the President of the Republic for the Constitutional Court or the resolution of the Seimas asking for an investigation into the conformity of an act with the Constitution shall suspend the validity of the act.


The Seimas may request a conclusion from the Constitutional Court, and in cases concerning Seimas elections and international treaties, the President of the Republic may also request a conclusion.


The Constitutional Court shall have the right to refuse to accept a case for consideration or to prepare a conclusion if the application is based on non-legal reasoning.



Article 107


A law (or part thereof) of the Republic of Lithuania or other act (or part thereof) of the Seimas, act of the President of the Republic, act (or part thereof) of the Government may not be applied from the day of official promulgation of the decision of the Constitutional Court that the act in question (or part thereof) is in conflict with the Constitution of the Republic of Lithuania.


The decisions of the Constitutional Court on issues ascribed to its competence by the Constitution shall be final and not subject to appeal.


In the case heard subsequent to an application by a person referred to in the Fourth Paragraph of Article 106 of the Constitution, the decision of the Constitutional Court that a law (or part thereof) of the Republic of Lithuania or another act (or part thereof) of the Seimas, an act of the President of the Republic, or an act (or part thereof) of the Government is in conflict with the Constitution shall constitute a basis for renewing, according to the procedure established by law, the proceedings regarding the implementation of the violated constitutional rights or freedoms of the person.


On the basis of the conclusions of the Constitutional Court, the Seimas shall take a final decision on the issues set forth in the Third Paragraph of Article 105 of the Constitution.



Article 108


The powers of a justice of the Constitutional Court shall cease:







1.
upon the expiration of the term of powers;






2.
upon his death;






3.
upon his resignation;






4.
when he is incapable to hold office due to the state of his health;






5.
when the Seimas removes him from office in accordance with the procedure for impeachment proceedings.





CHAPTER IX. THE COURTS



Article 109


In the Republic of Lithuania, justice shall be administered only by courts.


While administering justice, the judge and courts shall be independent.


When considering cases, judges shall obey only the law.


The court shall adopt decisions in the name of the Republic of Lithuania.



Article 110


A judge may not apply a law, which is in conflict with the Constitution.


In cases when there are grounds to believe that the law or other legal act which should be applied in a concrete case is in conflict with the Constitution, the judge shall suspend the consideration of the case and shall apply to the Constitutional Court requesting it to decide whether the law or other legal act in question is in compliance with the Constitution.



Article 111


The courts of the Republic of Lithuania shall be the Supreme Court of Lithuania, the Court of Appeal of Lithuania, regional courts and local courts.


For the consideration of administrative, labour, family and cases of other categories, specialised courts may be established according to law.


Courts with extraordinary powers may not be established in the Republic of Lithuania in a time of peace.


The formation and competence of courts shall be established by the Law on Courts of the Republic of Lithuania.



Article 112


In Lithuania, only citizens of the Republic of Lithuania may be judges.


Justices of the Supreme Court as well as its President chosen from among them shall be appointed and dismissed by the Seimas upon the submission of the President of the Republic.


Judges of the Court of Appeal as well as its President chosen from among them shall be appointed by the President of the Republic upon the assent of the Seimas.


Judges and presidents of local, regional, and specialised courts shall be appointed, and their places of work shall be changed by the President of the Republic.


A special institution of judges provided for by law shall advise the President of the Republic on the appointment, promotion, transfer of judges, or their dismissal from office.


A person appointed judge shall take an oath, according to the procedure established by law, to be faithful to the Republic of Lithuania and to administer justice only according to law.



Article 113


A judge may not hold any other elected or appointed office, may not work in any business, commercial, or other private establishments or enterprises. Also he may not receive any remuneration other than the remuneration established for the judge and payment for educational or creative activities.


A judge may not participate in the activities of political parties and other political organization.



Article 114


Interference by institutions of State power and governance, Members of the Seimas and other officials, political parties, political and public organization, or citizens with the activities of a judge or the court shall be prohibited and shall incur liability provided for by law.


A judge may not be held criminally liable, arrested or have his freedom restricted otherwise without the consent of the Seimas, or, in the period between the sessions of the Seimas, without the consent of the President of the Republic of Lithuania.



Article 115


Judges of courts of the Republic of Lithuania shall be dismissed from office according to the procedure established by law in the following cases:







1.
of their own will;






2.
upon expiration of the term of powers or upon reaching the pensionable age established by law;






3.
due to the state of health;






4.
upon the election to another office or upon their transfer, with their consent, to another place of work;






5.
when by their behavior they discredit the name of the judge;






6.
upon coming into effect of court judgements convicting them.





Article 116


For a gross violation of the Constitution, breach of oath, or when it transpires that a crime has been committed, the President and justices of the Supreme Court as well as the President and judges of the Court of Appeal may be removed from office by the Seimas according to the procedure for impeachment proceedings.



Article 117


In all courts, the consideration of cases shall be public. A closed court hearing may be held in order to protect the secrecy of private or family life of the human being, or where public consideration of the case might disclose a State, professional or commercial secret.


In the Republic of Lithuania, court proceedings shall be conducted in the State language.


Persons who have no command of Lithuanian shall be guaranteed the right to participate in investigation and court acts through a translator.



Article 118


Pre-trial investigation shall be organised and directed, and charges on behalf of the State in criminal cases shall be upheld by the prosecutor.


When performing his functions, the prosecutor shall be independent and shall obey only the law.


The Prosecutor’s Office of the Republic of Lithuania shall be the Office of the Prosecutor-General and territorial prosecutor’s offices.


The Prosecutor-General shall be appointed and dismissed by the President of the Republic upon the assent of the Seimas.


The procedure for the appointment and dismissal of prosecutors and their status shall be established by law.



CHAPTER X. LOCAL SELF-GOVERNMENT AND GOVERNANCE



Article 119


The right to self-government shall be guaranteed to administrative units of the territory of the State, which are provided for by law. It shall be implemented through corresponding municipal councils.


The members of municipal councils shall be elected for a four-year term, as provided for by law, from among citizens of the Republic of Lithuania and other permanent residents of the administrative unit by the citizens of the Republic of Lithuania and other permanent residents of the administrative unit, on the basis of universal, equal and direct suffrage by secret ballot.


The procedure for the organization and activities of self-government institutions shall be established by law.


For the direct implementation of the laws of the Republic of Lithuania, the decisions of the Government and the municipal council, the municipal council shall form executive bodies accountable to it.



Article 120


The State shall support municipalities.


Municipalities shall act freely and independently within their competence defined by the Constitution and laws.



Article 121


Municipalities shall draft and approve their budget.


Municipal councils shall have the right, within the limits and according to the procedure provided for by law, to establish local levies; municipal councils may provide for tax and levy concessions at the expense of their own budget.



Article 122


Municipal councils shall have the right to apply to court regarding the violation of their rights.



Article 123


At higher level administrative units, the governance shall be organised by the Government according to the procedure established by law.


The observance of the Constitution and the laws as well as the execution of decisions of the Government by municipalities shall be supervised by the representatives appointed by the Government.


The powers of the Government representative and the procedure of their execution shall be established by law.


In cases and according to the procedure provided for by law, the Seimas may temporarily introduce direct rule in the territory of a municipality.



Article 124


Acts or actions of municipal councils as well as of their executive bodies and officials, which violate the rights of citizens and organization, may be appealed in court.



CHAPTER XI. FINANCES AND THE STATE BUDGET



Article 125


In the Republic of Lithuania, the Bank of Lithuania shall be the central bank which belongs to the State of Lithuania by right of ownership.


The procedure for the organization and activities of the Bank of Lithuania, its powers and the legal status of the Chairman of the Bank of Lithuania as well as the grounds of his dismissal shall be established by law.



Article 126


The Bank of Lithuania shall be directed by the Board of the Bank consisting of the Chairman, his deputies and members.


The Chairman of the Board of the Bank of Lithuania shall be appointed for a five-year term by the Seimas upon the submission of the President of the Republic.



Article 127


The budgetary system of the Republic of Lithuania shall consist of the independent State Budget of the Republic of Lithuania as well as independent municipal budgets.


The State budget revenue shall be raised from taxes, compulsory payments, levies, income from State property and other income.


Taxes, other payments to the budgets, and levies shall be established by the laws of the Republic of Lithuania.



Article 128


Decisions concerning the State loan and other basic property liabilities of the State shall be adopted by the Seimas on the proposal of the Government.


The procedure for the possession, use and disposal of State property shall be established by law.



Article 129


The budget year shall start on the 1st of January and shall end on the 31st of December.



Article 130


The Government shall draw up a draft State Budget and present it to the Seimas not later than 75 days before the end of the budget year.



Article 131


The draft State Budget hall be considered by the Seimas and shall be approved by law prior to the start of the new budget year.


During the consideration of the draft budget, the Seimas may increase expenditure provided that it specifies the financial sources for the said expenditure. Expenditure established by laws may not be reduced as long as the said laws are not altered.



Article 132


If the State Budget is not approved in time, at the beginning of the budget year the budget expenditure each month may not exceed 1/12 [one-twelfths] of the State Budget expenditure of the previous budget year.


During the budget year the Seimas may change the budget. It shall be changed according to the same procedure by which it is drawn up, adopted and approved. As necessary, the Seimas may approve an additional budget.



CHAPTER XII. STATE CONTROL



Article 133


The system and powers of the State Control shall be established by law.


The State Control shall be headed by the State Controller who shall be appointed for a five-year term by the Seimas upon the submission of the President of the Republic.


When taking office, the State Controller shall take an oath. The oath shall be established by law.



Article 134


The State Control shall supervise the lawfulness of the possession and use of State property and the execution of the State Budget.


The State Controller shall submit to the Seimas a conclusion on the report on the annual execution of the budget.



CHAPTER XIII. FOREIGN POLICY AND NATIONAL DEFENCE



Article 135


In implementing its foreign policy, the Republic of Lithuania shall follow the universally recognised principles and norms of international law, shall seek to ensure national security and independence, the welfare of the citizens and their basic rights and freedoms, and shall contribute to the creation of the international order based on law and justice.


In the Republic of Lithuania, war propaganda shall be prohibited.



Article 136


The Republic of Lithuania shall participate in international organization provided that this is not in conflict with the interests and independence of the State.



Article 137


There may not be any weapons of mass destruction and foreign military bases on the territory of the Republic of Lithuania.



Article 138


The Seimas shall ratify or denounce the following international treaties of the Republic of Lithuania:







1.
on the alteration of the State boundaries of the Republic of Lithuania;






2.
on political co-operation with foreign states, mutual assistance treaties as well as treaties of defensive nature related to the defence of the State;






3.
on the renunciation of the use of force or threatening by force as well as peace treaties;






4.
on the presence and status of the armed forces of the Republic of Lithuania on the territories of foreign states;






5.
on the participation of the Republic of Lithuania in universal international organization and regional international organization;






6.
multilateral or long-term economic treaties.




Laws as well as international treaties may also provide for other cases when the Seimas ratifies international treaties of the Republic of Lithuania.


International treaties ratified by the Seimas of the Republic of Lithuania shall be a constituent part of the legal system of the Republic of Lithuania.



Article 139


The defence of the State of Lithuania against a foreign armed attack shall be the right and duty of each citizen of the Republic of Lithuania.


Citizens of the Republic of Lithuania must perform military or alternative national defence service according to the procedure established by law.


The organization of national defence shall be established by laws.



Article 140


The main issues of State defence shall be considered and co-ordinated by the State Defence Council which consists of the President of the Republic, the Prime Minister, the Speaker of the Seimas, the Minister of National Defence, and the Commander of the Armed Forces. The State Defence Council shall be headed by the President of the Republic. The procedure for its formation, activities and its powers shall be established by law.


The President of the Republic shall be the Commander-in-Chief of the Armed Forces of the State.


The Government, the Minister of National Defence, and the Commander of the Armed Forces shall be responsible to the Seimas for the administration and command of the armed forces of the State. The Minister of National Defence may not be a serviceman who has not yet retired to the reserve.



Article 141


Persons performing actual military service or alternative service, as well as officers of the national defence system, the police and the interior, non-commissioned officers, re- enlistees, and other paid officials of paramilitary and security services who have not retired to the reserve may not be Members of the Seimas or members of municipal councils. They may not hold elected or appointed office in the State civil service, nor may they take part in the activities of political parties and organization.



Article 142


The Seimas shall impose martial law, announce mobilisation or demobilisation, adopt a decision to use the armed forces when a need arises to defend the Homeland or to fulfil the international obligations of the State of Lithuania.


In the event of an armed attack which threatens the sovereignty of the State or its territorial integrity, the President of the Republic shall immediately adopt a decision on the defence against the armed aggression, impose martial law throughout the State or in its separate part, announce mobilisation, and submit these decisions to the next sitting of the Seimas for approval, while in the period between sessions of the Seimas he shall immediately convene an extraordinary session of the Seimas. The Seimas shall approve or overrule the decision of the President of the Republic.



Article 143


If a regular election is to be held in time of war actions, either the Seimas or the President of the Republic shall adopt a decision to extend the term of powers of the Seimas, the President of the Republic, or of municipal councils. In such a case, elections must be called not later than three months after the end of the war.



Article 144


When a threat arises for the constitutional system or social peace of the State, the Seimas may impose a state of emergency throughout the territory of the State, or in any part of it. The period of the state of emergency shall not exceed six months.


In cases of urgency, between sessions of the Seimas, the President of the Republic shall have the right to adopt such a decision and convene, at the same time, an extraordinary session of the Seimas for the consideration of this issue. The Seimas shall approve or overrule the decision of the President of the Republic.


The state of emergency shall be regulated by law.



Article 145


After imposition of martial law or a state of emergency, the rights and freedoms specified in Articles 22, 24, 25, 32, 35, and 36 of the Constitution may be temporarily limited.



Article 146


The State shall take care of and provide for the servicemen who lost their health during the military service as well as for the families of servicemen who lost their lives or died during the military service.


The State shall also provide for citizens who lost their health while defending the State as well as for the families of the citizens who lost their lives or died in defence of the State.



CHAPTER XIV. ALTERATION OF THE CONSTITUTION



Article 147


A motion to alter or supplement the Constitution of the Republic of Lithuania may be submitted to the Seimas by a group of not less than 1/4 [one-fourth] of all the Members of the Seimas or not less than by 300,000 voters.


During a state of emergency or martial law, the Constitution may not be amended.



Article 148


The provision of Article 1 of the Constitution “the State of Lithuania shall be an independent democratic republic” may only be altered by referendum if not less than 3/4 [three-fourths] of the citizens of Lithuania with the electoral right vote in favor thereof.


The provisions of the First Chapter “The State of Lithuania” and the Fourteenth Chapter “Alteration of the Constitution” may be altered only by referendum.


Amendments of the Constitution concerning other chapters of the Constitution must be considered and voted at the Seimas twice. There must be a break of not less than three months between the votes. A draft law on the alteration of the Constitution shall be deemed adopted by the Seimas if, during each of the votes, not less than 2/3 [two-thirds] of all the Members of the Seimas vote in favor thereof.


An amendment of the Constitution which has not been adopted may be submitted to the Seimas for reconsideration not earlier than after one year.



Article 149


The President of the Republic shall sign the adopted law on the alteration of the Constitution and officially promulgate it within five days.


If the President of the Republic does not sign and promulgate such a law within the specified time, this law shall come into force when the Speaker of the Seimas signs and promulgates it.


The law on the alteration of the Constitution shall come into force not earlier than one month after its adoption.



FINAL PROVISIONS



Article 150


The constituent part of the Constitution of the Republic of Lithuania shall be:







•
The Constitutional Law “On the State of Lithuania” of 11 February 1991;






•
The Constitutional Act “On the Non-Alignment of the Republic of Lithuania to Post-Soviet Eastern Unions” of 8 June 1992;






•
The Law “On the Procedure for Entry into Force of the Constitution of the Republic of Lithuania” of 25 October 1992;






•
The Constitutional Act “On Membership of the Republic of Lithuania in the European Union” of 13 July 2004.





Article 151


This Constitution of the Republic of Lithuania shall come into force on the day following the official publication of the results of the Referendum, provided that more than half of the citizens of the Republic of Lithuania with the electoral right give their assent to the Constitution in the Referendum.



Article 152


The procedure for entry into force of this Constitution and separate provisions thereof shall be regulated by the Law of the Republic of Lithuania “On the Procedure for Entry into Force of the Constitution of the Republic of Lithuania” which, together with this Constitution of the Republic of Lithuania, shall be adopted by referendum.



Article 153


After the adoption of this Constitution of the Republic of Lithuania by referendum, the Seimas of the Republic of Lithuania may, by 25 October 1993, alter by a 3/5 [three-fifths] majority vote of all the Members of the Seimas the provisions of the Constitution of the Republic of Lithuania contained in Articles 47, 55, 56, Item 2 of the Second Paragraph of Article 58, in Articles 65, 68, 69, Items 11 and 12 of Article 84, the First Paragraph of Article 87, in Articles 96, 103, 118 and in the Fourth Paragraph of Article 119.



Article 154


The Constitution of the Republic of Lithuania and the Law of the Republic of Lithuania “On the Procedure for Entry into Force of the Constitution of the Republic of Lithuania” adopted by referendum shall be signed and promulgated within 15 days by the Chairman of the Supreme Council of the Republic of Lithuania.



CONSTITUENT PARTS OF THE CONSTITUTION OF THE REPUBLIC OF LITHUANIA



1. CONSTITUTIONAL LAW OF THE REPUBLIC OF LITHUANIA ON THE STATE OF LITHUANIA


The Supreme Council of the Republic of Lithuania,


taking account of the fact that during the general poll (plebiscite) held on 9 February 1991, more than three-fourths of the population of Lithuania with the active electoral right voted by secret ballot in favor of “the State of Lithuania being an independent democratic republic”,


emphasising that by this expression of sovereign powers and will, the Nation of Lithuania once again confirmed its unchanging stand on the issue of the independent State of Lithuania;


interpreting the results of the plebiscite as the common determination to strengthen and defend the independence of Lithuania and to create a democratic republic, and


executing the will of the Nation of Lithuania,


adopts and solemnly proclaims this Law.



Article 1


The statement “The State of Lithuania shall be an independent democratic republic” is a constitutional norm of the Republic of Lithuania and a fundamental principle of the State.



Article 2


The constitutional norm and the fundamental principle of the State formulated in the First Article of this Law may be altered only by a general poll (plebiscite) of the Nation of Lithuania where not less than three-fourths of the citizens of Lithuania with the active electoral right vote in favor of it.



2. CONSTITUTIONAL ACT OF THE REPUBLIC OF LITHUANIA ON THE NONALIGNMENT OF THE REPUBLIC OF LITHUANIA TO POST-SOVIET EASTERN UNIONS


The Supreme Council of the Republic of Lithuania,


invoking the 16 February 1918 and 11 March 1990 Acts on the Restoration of the Independent State of Lithuania and basing itself on the will of the entire Nation as expressed on 9 February 1991, and


seeing the attempts to preserve in any form the former Union of Soviet Socialist Republics with all its conquered territories and the intentions to draw Lithuania into the defence, economic, financial and other “spaces” of the post-Soviet Eastern block,


resolves:







1.
To develop mutually advantageous relations with each state which was formerly a component of the USSR, but to never join in any form any new political, military, economic or other unions or commonwealths of states formed on the basis of the former USSR.






2.
The activities seeking to draw the State of Lithuania into the unions or commonwealths of states specified in the First Article of this Constitutional Act shall be regarded as hostile to the independence of Lithuania and liability for them shall be established by laws.






3.
There may be no military bases or army units of Russia, the Commonwealth of Independent States or its constituent states on the territory of the Republic of Lithuania.





3. LAW OF THE REPUBLIC OF LITHUANIA ON THE PROCEDURE FOR ENTRY INTO FORCE OF THE CONSTITUTION OF THE REPUBLIC OF LITHUANIA



Article 1


Upon the entry into force of the Constitution of the Republic of Lithuania, the Provisional Basic Law of the Republic of Lithuania shall become null and void.



Article 2


Laws, other legal acts or parts thereof, which were in force on the territory of the Republic of Lithuania prior to the adoption of the Constitution of the Republic of Lithuania, shall be effective inasmuch as they are not in conflict with the Constitution and this Law, and shall remain in force until they are either declared null and void or brought in line with the provisions of the Constitution.



Article 3


Provisions of the laws of the Republic of Lithuania which regulate the status of the supreme institutions of State power and governance of the Republic of Lithuania, of deputies and municipal councils shall be in force until the elected Seimas decides otherwise.



Article 4


The powers of the Supreme Council of the Republic of Lithuania and its deputies shall cease from the moment when the elected Seimas of the Republic of Lithuania convenes for its first sitting.


The members of the Seimas of the Republic of Lithuania shall convene for the sitting on the third working day after the official announcement by the Central Electoral Commission, following both election rounds, that not less than 3/5 [three-fifths] of all the Members of the Seimas have been elected.



Article 5


The following text of the oath for the Member of the Seimas of the Republic of Lithuania shall be established:


“I (full name),


swear to be faithful to the Republic of Lithuania,


swear to respect and execute its Constitution and laws and to protect the integrity of its lands;


swear to strengthen, to the best of my ability, the independence of Lithuania, and to conscientiously serve my Homeland, democracy, and the welfare of the people of Lithuania.


So help me God.”


The oath may also be taken omitting the last sentence.



Article 6


During the period when there is still no President of the Republic, the legal situation shall be equivalent to the situation which is provided for in Article 89 of the Constitution of the Republic of Lithuania.


As necessary, the Seimas may, by a majority vote of more than half of all the Members of the Seimas, extend the terms provided for in Article 89, but for no longer than a four- month period.



Article 7


Justices of the Constitutional Court of the Republic of Lithuania and, from among them, the President of the Constitutional Court, must be appointed not later than one month after the election of the President of the Republic.


When justices of the Constitutional Court are appointed for the first time, three of them shall be appointed for a three-, three for a six-, and three for a nine-year term.


The President of the Republic, the Speaker of the Seimas, and the President of the Supreme Court, when proposing to appoint Constitutional Court justices, shall indicate who of them should be appointed for a three-, who for a six-, and who for a nine-year term.


The justices of the Constitutional Court who will be appointed for three-or six-year terms may hold the same office for one more term of office after an interval of not less than three years.



Article 8


The provisions of the Third Paragraph of Article 20 of the Constitution of the Republic of Lithuania shall become applicable after the laws of the Republic of Lithuania on criminal procedure have been brought in line with this Constitution.



4. CONSTITUTIONAL ACT OF THE REPUBLIC OF LITHUANIA ON MEMBERSHIP OF THE REPUBLIC OF LITHUANIA IN THE EUROPEAN UNION


The Seimas of the Republic of Lithuania,


executing the will of the citizens of the Republic of Lithuania expressed in the referendum on the membership of the Republic of Lithuania in the European Union, held on 10–11 May 2003;


expressing its conviction that the European Union respects human rights and fundamental freedoms and that the Lithuanian membership in the European Union will contribute to a more efficient securing of human rights and freedoms,


noting that the European Union respects national identity and constitutional traditions of its Member States,


seeking to ensure a fully-fledged participation of the Republic of Lithuania in the European integration as well as the security of the Republic of Lithuania and welfare of its citizens,


having ratified, on 16 September 2003, the Treaty Between the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic[,] the Grand Duchy of Luxembourg, the Kingdom of the Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland (Member States of the European Union) and the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, the Slovak Republic Concerning the Accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, the Slovak Republic to the European Union, signed on 16 April 2003 in Athens,


adopts and proclaims this Constitutional Act:




1. The Republic of Lithuania as a Member State of the European Union shall share with or confer on the European Union the competences of its State institutions in the areas provided for in the founding Treaties of the European Union and to the extent that, together with the other Member States of the European Union, it would, together with other Member States of the European Union, meet its membership commitments in those areas as well as enjoy the membership rights.




2. The norms of the European Union law shall be a constituent part of the legal system of the Republic of Lithuania. Where it concerns the founding Treaties of the European Union, the norms of the European Union law shall be applied directly, while in the event of collision of legal norms, they shall have supremacy over the laws and other legal acts of the Republic of Lithuania.




3. The Government shall inform the Seimas about the proposals to adopt acts of European Union law. As regards the proposals to adopt the acts of European Union law regulating the areas which, under the Constitution of the Republic of Lithuania, are related to the competences of the Seimas, the Government shall consult the Seimas. The Seimas may recommend to the Government a position of the Republic of Lithuania in respect of these proposals. The Seimas Committee on European Affairs and the Seimas Committee on Foreign Affairs may, according to the procedure established by the Statute of the Seimas, submit to the Government the opinion of the Seimas concerning the proposals to adopt the acts of the European Union law. The Government shall assess the recommendations or opinions submitted by the Seimas or its Committees and shall inform the Seimas about their execution following the procedure established by legal acts.




4. The Government shall consider the proposals to adopt the acts of European Union law following the procedure established by legal acts. As regards these proposals, the Government may adopt decisions or resolutions for the adoption of which the provisions of Article 95 of the Constitution are not applicable.

